Citation Nr: 0308030	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1998, for the award of service connection for tinnitus.

[The issue of entitlement to service connection for a right 
hip disorder on a secondary basis or pursuant to the criteria 
of 38 U.S.C.A. § 1151 will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for a right 
hip disorder on a secondary basis or pursuant to the criteria 
of 38 U.S.C.A. § 1151.  When the development is completed, 
that claim will be the subject of a separate Board decision.  


FINDINGS OF FACT

1.  In an October 1976 VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran indicated that he 
was seeking compensation for bilateral hearing loss and 
residuals of a back injury only.  

2.  A February 1977 RO rating decision granted service 
connection for high tone deafness, assigning a noncompensable 
evaluation from March 19, 1976.  The RO did not grant or deny 
a claim of service connection for tinnitus because the 
veteran had not included such disability in his VA Form 21-
526.  

3.  The February 1977 RO rating decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

4.  A VA examination dated February 3, 1998, indicated that 
the veteran had severe tinnitus that may be associated with 
military service.  Prior to this date, the veteran had not 
filed a claim seeking service connection for this disability. 

5.  Based on the VA examination dated February 3, 1998, the 
RO awarded service connection for tinnitus effective from 
February 3, 1998.


CONCLUSION OF LAW

An effective date prior to February 3, 1998, for the award of 
service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

Service medial records indicate that the veteran complained 
of tinnitus on several occasions.  

The veteran's original application for VA compensation, VA 
Form 21-526, was received at the RO in October 1976, wherein 
the veteran requested service connection for bilateral 
hearing loss and residuals of a back injury only.  

On VA examination in January 1977, the veteran reported 
ringing in the ears.  A diagnosis of tinnitus was not 
entered.

In a rating action dated February 1977, the RO awarded 
service connection for bilateral hearing loss and low back 
syndrome.  No reference was made to tinnitus.  The veteran 
was notified of the February 1977 rating action that month.  
He did not appeal the rating decision of the RO.  

Outpatient treatment records indicate sporadic treatment for 
hearing loss and tinnitus.  In a February 3, 1998, VA 
audiological evaluation, the veteran reported severe tinnitus 
in both ears, which he stated was "quite bothersome."

Based upon the results of the February 1998 VA audiological 
evaluation, the RO awarded the veteran service connection for 
tinnitus, effective February 3, 1998.  

II.  The Duty to Assist.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all records pertinent to this 
claim.  Significantly, at a hearing held before the 
undersigned in November 2002, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  
Moreover, in a May 2001 letter and a February 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate this claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations that 
set forth the criteria for entitlement to an earlier 
effective date.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters from the VA to the veteran have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

III. Analysis

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a).  Additionally, a claim means "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2002).  

The veteran contends that the date of receipt of his initial 
claim of service connection for tinnitus should be effective 
March 19, 1976, the day after his discharge from military 
service.  The Board notes that the veteran complained of 
tinnitus in service and at the time of the February 1977 VA 
examination-that fact is not in dispute.  However, the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim.  Here, the veteran did not include that he was seeking 
a claim for service connection for tinnitus on his October 
1976 application.  In that VA Form 21-526, the veteran 
indicated that he was seeking compensation for bilateral 
hearing loss and residuals of a back injury only.  Thus, the 
Board finds that it cannot construe the October 1976 
application as a claim for service connection for tinnitus.  
There was nothing in the four corners of that application 
that would have indicated a communication from the veteran 
that he believed he was entitled to service connection for 
tinnitus.

Notwithstanding, based on the February 3, 1998, examination 
report, the RO determined that service connection should be 
granted for this condition in a March 1998 rating decision, 
even though the veteran had not filed a claim for service 
connection for tinnitus.  However, it must be noted that the 
examiner, in the February 1998 examination report, stated 
that the veteran reported that he had had tinnitus since 
service.  This was the first time in the record that shows 
that the veteran expressed a belief that tinnitus was due to 
service.  There is no indication of a formal or informal 
application seeking service connection for this disorder 
prior to February 3, 1998.  The Board has thoroughly reviewed 
the evidence of record and is unable to find a legal basis 
for entitlement to benefits for tinnitus prior to that date 
because of the lack of a communication from the veteran that 
he was seeking service connection for such.  

While the undersigned is sympathetic to the veteran's claim 
for an earlier effective date, VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  There is no provision in the law for 
awarding an earlier effective date based on the veteran's 
assertion that the disability existed before he filed the 
claim.  As stated above, the fact that the veteran complained 
of tinnitus in service is not disputed.  The record, however, 
does not include any communication from the veteran or his 
representative prior to February 3, 1998, that may reasonably 
be construed as an indication he was seeking service 
connection for tinnitus.  The veteran effectively conceded 
this fact at the hearing before the Board in November 2002.  
The Board, regrettably, cannot find a formal or informal 
claim seeking service connection for this disorder prior to 
February 3, 1998.  At that time, the examination results lead 
the RO to a reasonable conclusion that this disorder was 
related to the veteran's military service, notwithstanding 
the fact that the veteran himself had not made such a 
contention.  The medical records following service, while 
citing tinnitus, never state that this disorder is related to 
the veteran's military service, nor does the veteran 
attribute such to service or to his service-connected 
bilateral hearing loss prior to February 3, 1998.  

The fact that the RO in March 1998 awarded the veteran 
service connection for this disorder based on the VA 
examination of February 1998 is not a basis to find clear and 
unmistakable error (CUE) within the RO's February 1977 rating 
action based on the VA examination results of January 1977 in 
light of the fact that the veteran did not file a claim for 
service connection for tinnitus.  Under 38 C.F.R. § 3.105(a), 
a prior decision (in this case, the unappealed 1977 rating 
action) can be reversed or amended where evidence establishes 
"clear and unmistakable error."  The U.S. Court of Appeals 
for Veterans Claims (Court) has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  In this case, it cannot be said that the RO should 
have granted the veteran service connection for tinnitus in 
February 1977, as the veteran himself did not include 
"tinnitus" when he listed the disabilities for which he was 
seeking compensation.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has not alleged facts which meet the criteria in the law or 
regulations, and his claim must be denied.

The Board notes that it appreciated the veteran's credible 
testimony at the November 2002 hearing and regrets that a 
more favorable decision could not be made as to this 
particular issue.  


ORDER

An effective date earlier than February 3, 1998, for the 
award of service connection for tinnitus is denied.


__________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

